UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended September 30, 2009 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period form to Commission File number333-132681 GROSVENOR EXPLORATIONS INC. (Exact name of registrant as specified in its charter) Nevada 98-0486676 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2431 M. de la Cruz, Pasay City, Philippines (Address of principal executive offices) 632-887-2131 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer [] Non-accelerated filer[](Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: October 15, 2009: 214,611,890 common shares. -1- Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at September 30, 2009 and June 30, 2009 4 Statement of Operations For the three months ended September 30, 2009 and 2008 and for the period May 25, 2005 (Date of Inception) to September 30, 2009 5 Statement of Cash Flows For the three months ended September 30, 2009 and 2008 and for the period May 25, 2005 (Date ofInception) to September 30, 2009 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 ITEM 4T. Controls and Procedures 19 PART 11. OTHER INFORMATION 19 ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Submission of Matters to a Vote of Security Holders 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 24 SIGNATURES. 25 -2- PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Grosvenor Explorations Inc. (Pre-exploration stage company) at September 30, 2009 (with comparative figures as at June 30, 2009) and the statement of operations and statement of cash flow for the three months ended September 30, 2009 and 2008 and for the period from May 25, 2005 (date of incorporation) to September 30, 2009 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended September 30, 2009, are not necessarily indicative of the results that can be expected for the year ending June 30, 2010. -3- GROSVENOR EXPLORATIONS INC. (Pre-exploration Stage Company) BALANCE SHEETS (Unaudited – Prepared by Management) September 30, 2009 June 30, 2009 ASSETS CURRENT ASSETS Cash Total Current Assets LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable Due to directors - Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 450,000,000 shares authorized, at $0.001 par value; 214,611,890 shares issued and outstanding (June 30, 2009 – 212,100,000 shares issued and outstanding) Capital in excess of par value Deficit accumulated during the pre-exploration stage Total Stockholders’ Deficiency The accompanying notes are an integral part of these unaudited financial statements. -4- GROSVENOR EXPLORATIONS INC. (Pre-exploration Stage Company) STATEMENTS OF OPERATIONS
